Appeal from an order of the County Court, Kings County, which dismissed, as to the defendant, an indictment charging him with the crime of murder in the first degree. Order affirmed. Defendant was indicted jointly with one D’Antonio. The indictment was based mainly upon D’Antonio’s testimony before the Grand Jury, confessing his part in the crime and implicating the defendant therein. To supply the corroborative evidence required by section 399 of the Code of Criminal Procedure, the People introduced independent testimony that the defendant was seen on the street in the company of an unidentified man in the early morning of the day on which the crime was discovered, and in the vicinity of the parking lot in which the body was found. As a matter of law, such testimony in and of itself was insufficient to furnish the corroborative proof required by section 399 of, the Code of Criminal Procedure. (People v. Mullens, 292 N. Y. 408; People v. Kress, 284 N. Y. 452; 2 Wharton on Criminal Evidence [11th ed.], § 752.) Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.